Citation Nr: 0800724	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the lumbosacral spine, with back pain and removal 
of the coccyx, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from September 
1971 to May 1975.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Cheyenne, Wyoming, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prior to September 26, 2003, degenerative disc disease of 
the lumbosacral spine, with back pain and removal of the 
coccyx (lumbar spine disability) was manifested by low back 
pain, degenerative disc disease, full forward flexion and 
lateral flexion, and a normal gait.  

2.  On and after September 26, 2003, a lumbar spine 
disability was manifested by forward flexion to 88 degrees 
and no favorable or unfavorable ankylosis.

3.  Manifestations of the neurological abnormalities 
associated with the lumbar spine disability include right 
lower extremity radiculopathy, with mild neuritis or 
neuralgia of the right L5 nerve.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
increased evaluation for a lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5295 (2003).

2.  After September 26, 2003, the criteria for an increased 
evaluation for a lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
(2007).  

3.  The criteria for a separate initial evaluation of 10 
percent, but no more, for right lower extremity radiculopathy 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, Note (1), 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claim, a June 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against an 
increased evaluation for a lumbar spine disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a September 1976 rating decision, the RO granted service 
connection for a lumbar spine disability and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5298, effective July 21, 1976.  In June 2001, the RO 
considered the submission of a private medical record a claim 
for an increased evaluation for a lumbar spine disability.  
By an October 1992 rating decision, the RO assigned a 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5295, effective June 29, 2001.  The veteran appealed the 
evaluation.  

Private treatment records indicated the veteran received 
chiropractic treatment two times in July 2000, twice in 
August 2000, and once in May 2001.  In a May 2001 letter, a 
private physician G.W., noted that the veteran had received 
chiropractic treatment, including massage and spinal 
manipulation, since October 1991 for chronic right low back 
pain with right leg numbness.  Private records from June 2001 
through September 2001 and November 2001 through January 2002 
indicated the veteran was seen once each month for 
chiropractic treatment.

In a January 2002 VA medical record, the veteran denied any 
bowel or bladder problems.  

Private medical records from March 2002 indicate the veteran 
received chiropractic treatment three times.  In April 2002, 
he received chiropractic treatment once.  May 2002 and June 
2002, veteran received chiropractic treatment twice.  

A June 2002 VA examination was conducted upon a review of the 
claims file.  The veteran reported intermittent lower 
extremity numbness and radiating pain.  He continued to work 
but had significant low back trouble, although physical 
therapy and anti-inflammatory medication provided short-term 
relief.  Upon examination, there was a normal gait.  There 
was full range of lumbosacral spine motion, with significant 
pain that caused excess fatigability and incoordination.  The 
veteran was able to walk on both heels and toes with some 
difficulty.  There was predominantly right side paraspinal 
muscle spasm.  There was normal sensation, normal deep tendon 
reflexes, normal motor strength, and negative bilateral 
straight leg raise.  X-rays showed moderate degenerative disc 
disease at L4 to L5 and L5 to S1, with small marginal 
osteophytes and disc space narrowing.  The examiner found 
that degenerative changes and pain could limit the veteran's 
functional ability, up to an additional 25 to 50 percent 
additional limitation in range of motion.

A July 2002 private medical record noted the veteran was seen 
three times for chiropractic treatment.  August 2002 private 
records noted the veteran was seen twice for treatment.

In an August 2002 VA medical record, the veteran reported 
that his back was really bothering him and had been very sore 
for the last week.  He was especially stiff in the morning.  
He had been receiving chiropractic treatment and was 
alternately taking Tylenol and Motrin.  The assessment was 
lumbosacral arthritis, worse.  

October and November 2002 private medical records indicated 
the veteran was seen once each month for chiropractic 
treatment.  

In a March 2003 VA record, the veteran reported back pain, 
especially in the morning.  He denied bowel or bladder 
changes.  Chronic low back pain was assessed.  

In an October 2003 substantive appeal, the veteran reported 
constant low back pain, swelling, soreness, and muscle spasm.  
He also reported right leg numbness.  He saw a chiropractor 
regularly.  The veteran stated that anytime he did any heavy 
lifting, pushing, or pulling, his back was incapacitated for 
at least two weeks with severe limitation of motion.  He had 
trouble sleeping at night because he could not get 
comfortable.  He used a heating pad and ice packs for pain 
relief.  

In a March 2005 VA medical record, the veteran rated his back 
pain as 5 out of 10.  He denied any bowel or bladder changes.  

A July 2005 VA examination was conducted upon a review of the 
claims file.  The veteran reported coccygeal area pain when 
he was seated, that gradually worsened depending upon the 
type of material he is sitting on.  When he was sitting 
either watching TV or working on a computer, he developed 
buttock pain after 10 to 20 minutes, whereupon he had to 
stand up or reposition himself.  The veteran used a special 
cushion on his computer chair at home and at work.  The 
veteran stated that besides repositioning himself, his spine 
did not otherwise affect his occupation.  He reported current 
constant low back pain, right worse than left, worse upon 
pushing or pulling, leaning forward, twisting, or standing 
longer than 20 minutes.  He had to be careful how he lifted 
and at work limited himself to lifting no more than 40 or 50 
pounds and repetitive lifting of no more than 15 or 20 
pounds.  Walking was not problematic and the low back pain 
was better with chiropractic manipulation.  Upon flare-ups 
the veteran saw his chiropractor every other day and 
otherwise, he saw the chiropractor once per month.  He 
reported that he had missed 3 to 4 work days in the past year 
due to his back.  For pain relief, the veteran took 
ibuprofen, Tylenol, a muscle relaxer, and used heat and ice.  
The veteran also reported numbness and a prickling sensation 
in the bilateral thighs, occurring at least once per week, 
and a sharp pain in the right thigh.  He had no symptoms 
below the knees.  He reported a slight give-way sensation 
occasionally, but no falls.  There were no urinary or bowel 
problems.  Upon flare-ups, the veteran limited his lifting at 
work, avoided step or ladder work, did not do mechanic work, 
and did not push or ride a lawnmower.  He denied any 
incapacitating episodes.

Upon examination, there was normal gait.  There was forward 
flexion to 88 degrees, extension to 21 degrees, right 
rotation to 51 degrees, left rotation to 43 degrees, right 
lateral flexion to 19 degrees, and left lateral flexion to 16 
degrees, each with pain at the end range of motion.  Upon 
repetition, there was no additional limitation of range of 
motion due to increased pain, weakness, or spasm.  There was 
no fixed flexion or extension and no unfavorable ankylosis.  
There was loss of normal lumbar lordosis and tenderness to 
palpation over the lumbar spine, but no palpable spasm.  The 
bilateral lower extremities had brisk and symmetrical deep 
tendon reflexes and symmetrical and normal musculature.  The 
veteran could walk on the tips of his toes, sides of his 
feet, and heels.  There was excellent great toe dorsiflexion 
strength, negative straight leg raising, and no evidence of 
muscle atrophy, fasciculation, or skin changes indicative of 
disuse.  Neurosensory testing revealed no areas of sensory 
loss or change below the knees.  There was normal left thigh 
pinprick and dull discrimination capability and light touch 
sensation.  There was right thigh decreased monofilament 
touch and pinprick from dull discrimination.  The veteran 
bent forward at the waist without hesitation or limitation.  
The diagnoses included nerve conduction evidence for right L5 
radiculopathy with normal electromyography (EMG) examination 
and magnetic resonance imaging (MRI) evidence for broad-based 
disc protrusion at L4 to L5.  The examiner found a moderate 
back problem and mild neuritis and neuralgia of the right L5 
nerve.

During the pendency of this appeal, VA twice revised the 
criteria for diagnosing and evaluating disorders of the 
spine, effective September 23, 2002 (intervertebral disc 
syndrome diagnostic code), and effective September 26, 2003 
(other spine diagnostic codes).  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 23, 2002 and September 26, 2003 in the adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran's lumbar spine disability is rated under 
Diagnostic Code 5299-5295.  This hyphenated code is intended 
to show that the veteran's disability was rated analogously 
to lumbosacral strain, Diagnostic Code 5295.  See 38 C.F.R. § 
4.20 (2007) (an unlisted condition may be rated under a 
closely related disease or injury in which the functions 
affected, anatomical localization, and symptomatology are 
closely analogous); 38 C.F.R. § 4.27 (2007) (unlisted 
disabilities rated by analogy are coded first by the numbers 
of the most closely related body part and then "99").  

Effective prior to September 26, 2003, under the rating 
criteria for lumbosacral strain, a 40 percent evaluation was 
assigned for severe strain, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Effective September 26, 2003, under the revised rating 
criteria for spine disabilities, a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, General 
Rating Formula (2007).  For VA compensation purposes, normal 
forward flexion of the lumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the lumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V 
(2007).  

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The veteran's 20 percent evaluation contemplates lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The evidence of record prior to September 26, 2003 indicates 
full forward flexion and lateral flexion, negative straight 
leg raise, and a normal gait.  There was evidence of 
degenerative disc disease and arthritis.  The evidence of 
record does not demonstrate listing of the spine, loss of 
lateral bending, or abnormal mobility.  Accordingly, an 
increased evaluation for a lumbar spine disability prior to 
September 2003 is not warranted.

The Board has considered other potentially applicable 
diagnostic codes prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For limitation of 
lumbosacral motion, a 40 percent evaluation was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  The evidence of record, however, showed 
full range of lumbosacral spine motion.  In addition, prior 
to September 23, 2002, although there was evidence of 
degenerative disc disease, the evidence did not demonstrate 
severe disc syndrome with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Further, after September 23, 2002 and prior to September 26, 
2003, the evidence of record demonstrated degenerative disc 
disease, but did not demonstrate incapacitating episodes or 
neurological symptoms of the lumbar spine disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).  

Moreover, the other diagnostic codes are not for application 
because sacroiliac injury or weakness is rated identically to 
lumbosacral strain and there is no objective medical evidence 
of fracture of a vertebra, ankylosis of the complete, 
cervical, dorsal, or lumbar spine, or limitation of dorsal or 
cervical spine motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5291, 5294 (2003).  Accordingly, an increased 
evaluation for a lumbar spine disability is not warranted 
prior to September 26, 2003.

The evidence of record after September 26, 2003 indicates 
lumbar spine forward flexion to 88 degrees and no favorable 
or unfavorable ankylosis of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  Additionally, after 
September 26, 2003, an evaluation in excess of 20 percent 
under the diagnostic code for intervertebral disc syndrome is 
not warranted because the veteran denied, and the record did 
not demonstrate, any incapacitating episodes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243; see Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

The Board has also considered an increased evaluation under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, the veteran reported low back pain, swelling, 
soreness, and muscle spasm. The veteran continued to work and 
obtained relief from anti-inflammatory medication, heat and 
ice, physical therapy, and chiropractic treatment.  The 
veteran reported that the back was especially stiff in the 
morning and that flare-ups were caused by heavy lifting, 
pushing, or pulling, twisting, leaning forward, or standing 
for over 20 minutes, and could cause at least 2 weeks of 
severe limitation of motion.  Most recently, the veteran 
reported that he could only sit for 10 to 20 minutes and then 
due to pain in the coccygeal area, he had to stand up or 
reposition himself.  He used a special cushion on his home 
and work computer chairs.  The veteran could not lift more 
than 40 or 50 pounds and could not repetitively lift more 
than 15 or 20 pounds.  In July 2005, the veteran reported 
that he had missed 3 to 4 work days in the past year due to 
his back.  Upon flare-ups, the veteran limited his lifting at 
work, avoided step or ladder work, did not do mechanic work, 
and did not push or ride a lawnmower.

The objective medical evidence of record noted normal gait, 
good lower extremity musculature, good reflexes, and almost 
full range of motion.  A June 2002 VA examiner found that 
there was excess fatigability and incoordination due to pain 
and that pain could significantly limit the veteran's 
functional ability due to the degenerative changes, up to an 
additional 25 to 50 percent additional limitation in range of 
motion.  But a July 2005 VA examiner found that upon 
repetition, there was no additional limitation of range of 
motion due to increased pain, weakness, or spasm, and no 
evidence of muscle atrophy or fasciculation or skin changes 
indicative of disuse.  Although the veteran's lumbar spine 
disability causes functional impairment, the evidence of 
record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 20 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.  
Accordingly, an increased evaluation for a lumbar spine 
disability is not warranted.

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, Note (1).  
The Board notes that throughout the time period, the veteran 
specifically denied any bowel or bladder problems.  But from 
2001 through 2005, the veteran reported bilateral lower 
extremity radiating pain and numbness and a sharp pain of the 
right thigh.  At the most recent VA examination, there was 
nerve conduction evidence of right L5 radiculopathy, although 
there was a normal EMG.  Neurosensory testing revealed normal 
left thigh, but also revealed right thigh decreased 
monofilament touch and pinprick from dull discrimination.  
The diagnoses were nerve conduction evidence for right 
radiculopathy with normal EMG examination and mild neuritis 
and neuralgia of the right L5 nerve.  Accordingly, a separate 
10 percent evaluation, but no more, for mild right lower 
extremity radiculopathy as a neurological symptom of a lumbar 
spine disability is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2007) (noting that a 10 percent rating 
is assigned for mild incomplete paralysis and a 20 percent 
rating is assigned for moderate incomplete paralysis).

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the lumbar spine disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Although the 
veteran reported flare-ups, he specifically denied any 
incapacitating episodes and reported only missing 3 to 4 days 
of work in the prior year.  Moreover, the evidence of record 
does not show any hospitalization for the lumbar spine 
disability.  In the absence of any additional factors, the 
RO's failure to consider or failure to document its 
consideration of referral of this issue for consideration of 
an extraschedular rating did not prejudice the veteran.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased evaluation for a 
lumbar spine disability, and against an initial rating in 
excess of 10 percent for right lower extremity radiculopathy, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for a lumbar spine disability is 
denied.

A separate initial evaluation of 10 percent for right lower 
extremity radiculopathy is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


